- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . BANCO SANTANDER (BRASIL) S.A. AND SUBSIDIARY COMPANIES THE FINANCIAL STATEMENTS ON SEPTEMBER 30, 2, 2010 Table of Contents Interim Financial Statements for the nine-months ended September 30, 2010 prepared in accordance with accounting practices established by Brazilian Corporation Law. SUMMARY Pages Performance Review 1 Independent Auditors' Report 10 Financial Statements Balance Sheets 11 Statements of Income 15 Statements of Changes in Stockholders' Equity 16 Statements of Cash Flow 17 Notes to the Financial Statements Note 1 . Operations 18 Note 2 . Presentation of Financial Statements 18 Note 3 . Significant Accounting Practices 18 Note 4 . Cash and Cash Equivalents 20 Note 5 . Interbank Investments 21 Note 6 . Securities and Derivative Financial Instruments 21 Note 7 . Interbank Accounts 31 Note 8 . Credit Portfolio and Allowance for Losses 31 Note 9 . Foreign Exchange Portfolio 33 Note 10 . Trading Account 33 Note 11 . Tax Credits 33 Note 12 . Other Receivables - Other 35 Note 13 . Other Assets 35 Note 14 . Foreign Branches 35 Note 15 . Investments in Affiliates and Subsidiaries 36 Note 16 . Property and Equipment 39 Note 17 . Intangible 39 Note 18 . Money Market Funding and Borrowings and Onlendings 39 Note 19 . Tax and Social Security 42 Note 20 . Subordinated Debts 42 Note 21 . Other Payables - Other 43 Note 22 . Contingent Assets and Liabilities and Legal Obligations - Tax and Social Security 43 Note 23 . Stockholders Equity 45 Note 24 . Operating Ratios 46 Note 25 . Related-Party Transactions 46 Note 26 . Income from Services Rendered and Banking Fees 49 Note 27 . Personnel Expenses 50 Note 28 . Other Administrative Expenses 50 Note 29 . Tax Expenses 51 Note 30 . Other Operating Income 51 Note 31 . Other Operating Expenses 52 Note 32 . Nonoperating (Expenses) Income 52 Note 33 . Income and Social Contribution Taxes 53 Note 34 . Employee Benefit Plans - Post - Employment Benefits 53 Note 35 . Risk Management Structure 57 Note 36 . Supplementary Information - Reconciliation of the Shareholders' Equity and Net Income of the Consolidated 59 Note 37 . Other Information 60 Note 38 . Subsequent Events 61 Table of contents (
